 

Bone Biologics Corp

125 May St., Suite 400

Edison, NJ 08837

 

November 24, 2014

 

Mr. George A. Oram

12 Edgemont Lane

Bedminster, NJ 07920

 

Re: Director Offer Letter

 

Dear Mr. Oram:

 

Bone Biologics, Corp. (the “Company”), is pleased to offer you a position as a
member of its Board of Directors (the “Board”), effective upon the approval at
the meeting of the Board Of Directors on November 24, 2014. We believe that your
background and experience will be a significant asset to the Company, and we
look forward to your participation on the Board. Should you choose to accept
this position as a member of the Board, this letter agreement (this “Agreement”)
shall constitute an agreement between you and the Company and contains all the
terms and conditions relating to the services that you agree to provide the
Company.

 

The Board will consist of seven (7) members.

 

1. Term. This Agreement is effective as of the date of approval by the Board.
Your term as director shall continue subject to the provisions in Section 9
below or until your successor is duly elected and qualified. The position shall
be up for re-election each year at the annual shareholder’s meeting and upon
re-election (unless a staggered board is implemented), the terms and provisions
of this Agreement shall remain in full force and effect.

 

2. Services. You shall render services as a member of the Board and as a member
of one or more committees of the Board (hereinafter your “Duties”). During the
term of this Agreement, you shall attend and participate in such number of
meetings of the Board and any committees on which you serve as a member as
regularly or specially called. You may attend and participate at each such
meeting, via teleconference, video conference or in person. You shall consult
with the other members of the Board as necessary via telephone, electronic mail
or other forms of correspondence.

 

3. Services for Others. You shall be free to represent or perform services for
other persons during the term of this Agreement. However, you agree that you do
not presently perform and do not intend to perform, during the term of this
Agreement, similar Duties, consulting or other services for companies whose
businesses are or would be, in any way, competitive with the Company (except for
companies previously disclosed by you to the Company in writing). Should you
propose to perform similar Duties, consulting or other services for any such
company, you agree to notify the Company in writing in advance (specifying the
name of the organization for whom you propose to perform such services) and to
provide information to the Company sufficient to allow it to determine if the
performance of such services would conflict with areas of interest to the
Company.

 

1

 

 

4. Compensation. Assuming your material compliance with the terms of this Offer
Letter, compensation for your services to the Company shall be as described in
this section.

 

a. You will receive a retainer of $25,000 annually paid quarterly in arrears.

 

b. You shall receive an option to purchase 50,000 shares of the Company’s $0.001
Common Stock (“Common Stock”) at an exercise price of $1.00 per share upon
completion of your first year of service as member of the Board. These options
will have a term of 10 years.

 

c. You shall receive $50,000 worth of Common Stock upon completion of each year
of service as a member of the Board. Such issuances of Common Stock shall be
split into four installments, each valued at $12,500 and distributed quarterly
on the date that the Company files its Form 10-Q or Form 10-K, as applicable,
with the SEC. The Common Stock will be valued at the average of the trading
price for shares of Common Stock over the 10 day period prior to the issuance.

 

d. You shall be reimbursed for reasonable expenses incurred by you in connection
with the performance of your Duties (including travel expenses for in-person
meetings).

 

5. D&O Insurance Policy. The Company maintains an insurance policy for officers
and directors (the “D&O Insurance Policy”), and the Company shall include you as
an insured under the D&O insurance policy during the term of this Agreement.

 

6. No Assignment. Because of the personal nature of the services to be rendered
by you, this Agreement may not be assigned by you without the prior written
consent of the Company.

 

7. Confidential Information; Non-Disclosure. In consideration of your access to
certain Confidential Information (as defined below) of the Company, in
connection with your business relationship with the Company, you hereby
represent and agree as follows:

 

a. Definition. For purposes of this Agreement the term “Confidential
Information” means:

 

i. Any information which the Company possesses that has been created, discovered
or developed by or for the Company, and which has or could have commercial value
or utility in the business in which the Company is engaged; or

 

ii. Any information which is related to the business of the Company and is
generally not known by non-Company personnel.

 

iii. Confidential Information includes, without limitation, trade secrets and
any information concerning products, processes, formulas, designs, inventions
(whether or not patentable or registrable under copyright or similar laws, and
whether or not reduced to practice), discoveries, concepts, ideas, improvements,
techniques, methods, research, development and test results, specifications,
data, know-how, software, formats, marketing plans, and analyses, business plans
and analyses, strategies, forecasts, customer and supplier identities,
characteristics and agreements.

 

2

 

 

b. Exclusions. Notwithstanding the foregoing, the term Confidential Information
shall not include:

 

i. Any information which becomes generally available to the public other than as
a result of a breach of the confidentiality portions of this Agreement, or any
other agreement requiring confidentiality between the Company and you;

 

ii. Information received from a third party in rightful possession of such
information who is not restricted from disclosing such information; and

 

iii. Information known by you prior to receipt of such information from the
Company, which prior knowledge can be documented.

 

c. Documents. You agree that, without the express written consent of the
Company, you will not remove from the Company’s premises, any notes, formulas,
programs, data, records, machines or any other documents or items which in any
manner contain or constitute Confidential Information, nor will you make
reproductions or copies of same. You shall promptly return any such documents or
items, along with any reproductions or copies to the Company upon the Company’s
demand, upon termination of this Agreement, or upon your termination or
Resignation, as defined in Section 9 herein.

 

d. Confidentiality. You agree that you will hold in trust and confidence all
Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the prior written consent of the Company, except as may be
necessary in the course of your business relationship with the Company. You
further agree that you will not use any Confidential Information without the
prior written consent of the Company, except as may be necessary in the course
of your business relationship with the Company, and that the provisions of this
paragraph (d) shall survive termination of this Agreement.

 

e. Ownership. You agree that Company shall own all right, title and interest
(including patent rights, copyrights, trade secret rights, mask work rights,
trademark rights, and all other intellectual and industrial property rights of
any sort throughout the world) relating to any and all inventions (whether or
not patentable), works of authorship, mask works, designations, designs,
know-how, ideas and information made or conceived or reduced to practice, in
whole or in part, by you during the term of this Agreement and that arise out of
your Duties (collectively, “Inventions”) and you will promptly disclose and
provide all Inventions to the Company. You agree to assist the Company, at its
expense, to further evidence, record and perfect such assignments, and to
perfect, obtain, maintain, enforce, and defend any rights assigned.

 

8. Non-Solicitation. During the term of your appointment, you shall not directly
solicit for employment any employee of the Company with whom you have had
contact due to your appointment.

 

9. Termination and Resignation. Your membership on the Board may be terminated
for any or no reason by a vote of the stockholders holding at least a majority
of the shares of the Company’s issued and outstanding shares entitled to vote.
Your membership on the Board may be terminated for any or no reason at any
meeting of the Board or by written consent of, a majority of the Board at any
time, or if you have been declared incompetent by an order of a court of
competent jurisdiction or convicted of a felony. You may also terminate your
membership on the Board for any or no reason by delivering your written notice
of resignation to the Company (“Resignation”), and such Resignation shall be
effective upon the time specified therein or, if no time is specified, upon
receipt of the notice of resignation by the Company. Upon the effective date of
the termination or Resignation, your right to compensation hereunder will
terminate subject to the Company’s obligations to pay you any compensation
(including the vested portion of the Shares) that you have already earned and to
reimburse you for approved expenses already incurred in connection with your
performance of your Duties as of the effective date of such termination or
Resignation. Any Shares that have not vested as of the effective date of such
termination or Resignation shall be forfeited and cancelled.

 

3

 

 

10. Governing Law. All questions with respect to the construction and/or
enforcement of this Agreement, and the rights and obligations of the parties
hereunder, shall be determined in accordance with the law of the State of
Delaware applicable to agreements made and to be performed entirely in the State
of Delaware.

 

11. Entire Agreement; Amendment; Waiver; Counterparts. This Agreement expresses
the entire understanding with respect to the subject matter hereof and
supersedes and terminates any prior oral or written agreements with respect to
the subject matter hereof. Any term of this Agreement may be amended and
observance of any term of this Agreement may be waived only with the written
consent of the parties hereto. Waiver of any term or condition of this Agreement
by any party shall not be construed as a waiver of any subsequent breach or
failure of the same term or condition or waiver of any other term or condition
of this Agreement. The failure of any party at any time to require performance
by any other party of any provision of this Agreement shall not affect the right
of any such party to require future performance of such provision or any other
provision of this Agreement. This Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement, and may be executed using facsimiles
of signatures, and a facsimile of a signature shall be deemed to be the same,
and equally enforceable, as an original of such signature.

 

12. Indemnification. The Company shall, to the maximum extent provided under
applicable law, indemnify and hold you harmless from and against any expenses,
including reasonable attorney’s fees, judgments, fines, settlements and other
legally permissible amounts (“Losses”), incurred in connection with any
proceeding arising out of, or related to, your performance of your Duties, other
than any such Losses incurred as a result of your negligence or willful
misconduct. The Company shall advance to you any expenses, including reasonable
attorneys’ fees and costs of settlement, incurred in defending any such
proceeding to the maximum extent permitted by applicable law. Such costs and
expenses incurred by you in defense of any such proceeding shall be paid by the
Company in advance of the final disposition of such proceeding promptly upon
receipt by the Company of (a) written request for payment; (b) appropriate
documentation evidencing the incurrence, amount and nature of the costs and
expenses for which payment is being sought; and (c) an undertaking adequate
under applicable law made by or on your behalf to repay the amounts so advanced
if it shall ultimately be determined pursuant to any non-appealable judgment or
settlement that you are not entitled to be indemnified by the Company.

 

13. Not an Employment Agreement. This Agreement is not an employment agreement,
and shall not be construed or interpreted to create any right for you to
continue employment with the Company.

 

14. Acknowledgement. You accept this Agreement subject to all the terms and
provisions of this Agreement. You agree to accept as binding, conclusive, and
final all decisions or interpretations of the Board of Directors of the Company
of any questions arising under this Agreement.

 

[Remainder of Page Intentionally Left Blank; Signature page follows]

 

4

 

 

This Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.

 

  Sincerely,         BONE BIOLOGICS, CORP.         By: /s/ Michael Schuler  
Name: Michael Schuler   Title: Chief Executive Officer

 

AGREED AND ACCEPTED:

 

/s/ George Oram   Name: George Oram  

 

[Signature Page to Director Offer Letter – George Oram]

 

 

 

 

